DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes: OLED WITH ELECTRON INJECTION LAYER IN PERIPHERY

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that “the second hole is provided in an integral type within the non-active area, except for a pad part.” The examiner has read this claim language, and read what the specification has to say about this claim limitation, and the examiner can not figure out what it means. What is “an integral type” that the second hole is “provided in”? What is the “pad part”? What does the exception here mean, “except for a pad part”? Claim 4 is not standard English and is not understandable.
The remaining claims are rejected based on their dependencies.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ono, US 2014/0264315.

Claim 1: Ono discloses
a substrate (133) having an active area and a non-active area; 

    PNG
    media_image1.png
    450
    884
    media_image1.png
    Greyscale

a plurality of light emitting devices provided in subpixels within the active area (FIG. 3); 
a voltage line (110) provided within the non-active area along an edge of the active area of the substrate; 
and a bank (130) to expose emission parts of the light emitting devices through a plurality of first holes in the active area and to expose the voltage line through a second hole in the non-active area (FIGS. 6A and 6B), 
wherein an electron injection layer (151, [0159]) of the light emitting devices is provided throughout the active area, and extends to the non-active area so as to be provided inside the second hole (FIG. 6B).
Claim 2: each of the light emitting devices comprises an anode (122), a hole injection layer, a hole transport layer ([0067]), an emission layer (140), an electron transport layer, the electron injection layer ([0159]) and a cathode (152), all configured to be sequentially stacked. “the light-emitting functional layer has a configuration where all or some of an organic EL substance (organic light-emitting layer), a hole injection layer, a hole transport layer, an electron transport layer, an electron injection layer, a hole block layer, and an electron block layer are included” [0067].
Note: claim 2 does not recite in what order these layers are to be “sequentially stacked”, and thus does not limit the sequence. Note that Ono discloses at [0159] that “[t]he charge functional layer 151 is a layer in which the electron transport layer, the electron injection layer, or the electron transport layer and the electron injection layer are stacked in this order.” Paragraph [0067] does not explicitly state the order of the other layers, but those in the art would recognize that these layers would be stacked in the order listed in claim 2.

Claim 3:
the cathode is provided on the electron injection layer, within the non-active area (FIG. 6B); 
and the voltage line is connected to the cathode with the electron injection layer interposed therebetween, inside the second hole (FIG. 6B).
Claim 7: the electron injection layer is connected to the voltage line through the second hole, and comes into contact with the bank at a side of the second hole and an upper part of the bank within the non-active area (FIG. 6B).
Claim 8: an end line of the electron injection layer is located farther outwardly than the second hole in the non-active area (FIG. 6B).
Claim 11: Ono discloses a connection pattern (121) in a same layer as the anode to overlap the second hole, wherein the connection pattern (121) is connected to the voltage line (110) provided thereunder (FIG. 6B), and is connected to the electron injection layer provided thereon (FIG. 6B).
Claim 15: an end line of the electron injection layer and an end line of the cathode are (approximately) equal (FIG. 6B).
Claim 16: the second hole is spaced apart from the first holes (FIG. 6B).
Claim 17: an electron injection layer (51, [0159]) of the light emitting devices overlaps the second hole and covers the inside of the second hole (FIG. 6B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US 2017/0278910, in view of Ono.

Claim 1: Choi discloses
a substrate having an active area (10) and a non-active area (20); 
a plurality of light emitting devices provided in subpixels within the active area; 
a voltage line (370) provided within the non-active area along an edge of the active area of the substrate; 
and a bank (310) to expose emission parts of the light emitting devices through a plurality of first holes in the active area and to expose the voltage line through a second hole in the non-active area (FIG. 1), 
wherein an electron injection layer (327, part of layer 325, see FIG. 2, [0038]) of the light emitting devices is provided throughout the active area, and extends to the non-active area so as to be provided inside the second hole (FIG. 1).
Choi does not explicitly disclose that the lower electrode 290 is an anode; however, those in the art would recognize that the most common arrangement is for the bottom electrode to be the anode. See Ono, which discloses anode 122 ([0142]) on the bottom and cathode 152 on the top. It would have been obvious to have had this arrangement as very common in the art.
Claim 2: each of the light emitting devices comprises an anode (290), a hole injection layer (321), a hole transport layer (322), an emission layer (331), an electron transport layer (326, [0038]), the electron injection layer (327) and a cathode (340), all configured to be sequentially stacked.
Note that claim 2 does not specify in what order the layers are to be “sequentially stacked”, and thus the sequence is not limiting. Note also that Choi suggests the listed order at [0038], and that those in the art would recognize that this order would be necessary and ubiquitous in the art. 
Claim 7: the electron injection layer is connected to the voltage line through the second hole (See FIG. 1: the end of layer 325 connected to the voltage line 370), and comes into contact with the bank at a side of the second hole and an upper part of the bank within the non-active area (FIG. 1).

    PNG
    media_image2.png
    212
    368
    media_image2.png
    Greyscale

Claim 9: the electron injection layer comprises a metal or a metal compound (LiF, [0062]).
Choi does not disclose the thickness of the electron injection layer. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). It would have been within ordinary skill in the art to determine the proper thickness of the electron injection layer depending on the material and the quantity of that material necessary for effective electron injection.
Claim 10: the electron injection layer comprises at least one of LiF, Yb, Ag and Mg (LiF, [0062]).
Claim 16: the second hole is spaced apart from the first holes (FIG. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ono. Ono discloses that the light emitting devices include a cathode (152) disposed on the electron injection layer (151, [0159]), wherein the electron injection layer is formed to have (approximately) a same width as the cathode (FIG. 6B) such that the electron injection layer under the cathode directly contacts the bank at a side part of the second hole (FIG. 6B). Ono discloses at [0159] that layer 151 can be only an electron injection layer, in which the electron injection layer will clearly contact the sides of the second hole.
Ono does not disclose the thicknesses of the electron injection layer or the cathode, and thus does not disclose that the electron injection layer has a thickness less than a thickness of the cathode. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). It would have been within ordinary skill in the art to determine the proper thickness of the electron injection layer depending on the material and the quantity of that material necessary for effective electron injection, and the proper thickness of the cathode to have appropriate sheet resistance for effective functioning of the device.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Choi. Ono does not disclose the material of the electron injection layer. However, the claimed materials were known in the art as electron injection materials. See Ono, [0062], which disclose LiF for the electron injection layer (which is a metal compound). It would have been obvious to have used this for the material of Ono as a known material used for a known purpose. 
With respect to claim 9, Ono and Choi do not disclose the thickness of the electron injection layer. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). It would have been within ordinary skill in the art to determine the proper thickness of the electron injection layer depending on the material and the quantity of that material necessary for effective electron injection.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Seo, US 2020/0194520, and Jeon, US 2021/0376279. Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Jeon, Choi, and Lee, US 2017/0155078.

Claim 12: Ono discloses a single planarization film 131. However, having a double planarization film was known in the art. See Seo, which discloses a first film (150) and a second planarization film (160) provided between the voltage line (114 would correspond to Ono’s 110) and the bank, wherein each of the first and second planarization films comprises a trench hole (160b at the levels of 150 and 160, respectively) to overlap the second hole (160b at the level of bank 174) and to have a width less than a width of the second hole (FIG. 6).  

    PNG
    media_image3.png
    287
    461
    media_image3.png
    Greyscale

While layer 150 is not disclosed as a planarization layer, the same opening is made with a two-planarization layer structure. See Jeon, FIG. 9, wherein an opening is made in the two planarization layers 117a and 117b, with the opening in the lower planarization layer 117a larger than the opening in the upper planarization layer 117b. Thus, when including two planarization layers, to form an opening to the conductive line below, as Seo teaches, the openings would be the same as Seo shows for 150 and 160.

    PNG
    media_image4.png
    320
    633
    media_image4.png
    Greyscale

It would have been obvious to have had a two-planarization film structure as recited in claim 12 as a known structure in the art, and the structure of the second opening in such a modification of Ono would be as Seo and Jeon disclose as known way of having an auxiliary electrode contact the layer(s) extending from the emission area.
Claim 13: Seo and Jeon disclose that the first film (Seo 150; Jeon 117a) comprises a first trench hole (Seo, 160b at the level of 150; Jeon TA at the level of 117a), the second planarization film (Seo, 160; Jeon 117b) comprises a second trench hole (Seo, 160b at the level of 160; Jeon, TA at the level of 117b), and the first and second trench holes have different widths (Seo FIG. 6; Jeon FIG. 9).
Seo and Jeon do not disclose that the second hole is formed to be open at a position farther from the active area than at least one of the first trench hole and the second trench hole. However, this is simply a matter of design choice. See Lee, which shows the trench CT2 which would correspond to both the first and second trenches, as it only has a single planarization film 113), with the trench and second hole lined up (FIG. 3), and the second hole formed to be open at a position farther from the active area than the trench hole (FIG. 15). It would have been obvious design choice to choose the relative positions of the trenches and the second opening based on where the power line, how close the power line is to the display area, how much area is necessary for the second opening (how much contact with the voltage line is desired, etc.
Note: the recitation in claim 13 that “the second hole is formed to be open at a position farther from the active area than at least one of the first trench hole and the second trench hole” is interpreted to mean that a center of the second hole is farther than the center of one of the trenches.
Claim 14: Seo discloses a connection metal pattern (148) continuously provided in the first trench hole and on the first planarization film, wherein the connection metal pattern is electrically connected to the voltage line (114) provided thereunder (FIG. 6), and forms a stack structure with the voltage line (114) under the connection metal pattern (148) and the connection pattern (162, righthand side) on the connection metal pattern, inside the first trench hole (FIG. 6).
Claim 20: Seo discloses a connection metal pattern (148) connected to the voltage line, a connection pattern (162, righthand side, FIG. 6) and a first film (150) and a second planarization film (160) provided between the voltage line (114) and the bank (174), wherein the first planarization film includes a first trench hole (160b at the level of 150), and the second planarization film includes a second trench hole (160b at the level of 160),  formed through a position of the second planarization film which overlaps the first trench hole, so as to expose the connection metal pattern (FIG. 6). 
Note, as explained with respect to claim 12, that the same kind of trenches would be formed when using two planarization layers, as shown by Jeon.
In Seo the connection between the connection metal pattern and the connection pattern is under the second hole (top of 160b), but this is a matter of design choice. Ono discloses that the connection metal pattern (134) is conductively connected to the connection pattern (121) through the second trench hole in a region which does not overlap the second hole (FIG. 6B). These arrangements would have been obvious as known in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Choi or Lee, US 2017/0155078. Ono does not disclose that the second hole is formed to be symmetrical with respect to the connection pattern. However, rearrangement of parts is not typically a source of patentable distinction absent unexpected results. The claimed arrangement is disclosed by Choi (the second hole (362) is formed to be symmetrical with respect to the connection pattern (390 or 370)) and Lee (the second hole (righthand opening in 132) is formed to be symmetrical with respect to the connection pattern (121)), both of which are analogous to the structure of Ono. It would have been obvious to have had the claimed arrangement as known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897